DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
3 and 6
Pending:
1-2, 4-5 and 7-9
Withdrawn:
none
Examined:
1-2, 4-5 and 7-9
Independent:
1 and 9
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/17/2015.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn.
The previous objections to the claims are withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, except as noted below, however new rejections are applied.
The 112/d rejection is withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
2
i)... all subjects in a database
The relationship is unclear between this instance of "subjects" and "database" versus the instances of "each subject" and "storing... in memory" of claim 1, step (f).  That is, it is not clear whether the data of step (f) is the same as the database of step (i).  This rejection is maintained.
2
j)... the individual
parametric models
Lacks clear (e.g. explicit) antecedent
2
j) selecting for each longitudinal biomarker profile the individual parametric models...
This recitation appears to assume a relationship between "each longitudinal biomarker profile" and "the individual parametric models..." that has not been established.  This rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-9
Claims 1-2, 4-5 and 7-9 are rejected under 35 USC 103 as unpatentable over William (as cited on the 9/18/2020 form 892; also cited without copy provided on the 1/25/2018 IDS) in view of Lurdes (as cited on the 1/25/2018 IDS).


claim 1, the recited obtaining, storing, memory and computer system read on the clinical and computational environments of William (William: e.g. p. 67, Example 2; and entire document).  To the extent that William does not render obvious the above elements of claim 1, then Lurdes also teaches these elements (Lurdes: e.g. p. 8; and entire document).
Generally, the recited identifying, applying, defining and forming read on Fig.7A and the later figures of William (William: Fig. 7-15 and associated text; and entire document).
The recited "modelling," "parametric models" and "global disease model" read on the "Alzheimer Disease Progression Model" of William (William: p. 62, §"Alzheimer Disease Progression Model;" and entire document).
The recited "longitudinal" is disclosed (e.g. p. 1, lines 18-20, 38 and 55; p. 2, line 3, etc.) but is not defined in the specification.  In a BRI, the term is understood to read on any data and/or analysis spanning time, e.g. involving multiple time points.
While William does not explicitly teach "longitudinal" analysis, the recited "longitudinal" nonetheless reads on the analyses over time of William (William: e.g. p. 67, Example 2; and entire document).
William did not directly employ longitudinal data from the same patient: "Although each brain was captured only in a particular (postmortem) state and was not studied longitudinally, Applicants can assemble these data as a function of time to propose a few generalized aging trajectories..." (emphasis added, William: p. 62, lines 28-31) and "However, since the studies herein did not include longitudinal specimens from subjects before they developed the disease, a second biomarker was required to explain disease progression rates after BioAge is maximal"  (emphasis added, William: p. 63, lines 19-21).  Nonetheless, William clearly teaches the relevance of forms of analysis within a BRI of the recited "longitudinal," which analyses William approaches indirectly, as in the bolded portions of the above quotations and as in "Gene expression changes associated with aging and disease were characterized by metagenes combining sets of genes with significant association with a disease trait and a very strong Pearson correlation with each other" (William: p. 68, lines 7-9).  Also, William analyzed relationships to 
Additionally, Lurdes explicitly teaches "Modeling Disease Progression" and analysis and modeling with "Longitudinal Markers" (Lurdes: e.g. title; and entire document).
Thus, within a BRI of the recited "longitudinal" limitations, it cannot be agreed that the claims do not read on William, in particular in combination with Lurdes as rejected, additionally noting Lurdes teaching of same-patient longitudinal studies (Lurdes: §3.1 "The Data;" and entire document).

The art is applied to claims 3-4, 6 and 8-9 as described above for claim 1.

Claim 2 and 7 recite evaluation of a test subject with weighted analysis, which limitations are taught as the "...independent test" of William (William: p. 55, line 15; and entire document), and Lurdes teaches weighting (Lurdes: p. 8; and entire document).

Regarding obviousness of all claims
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Combining William and Lurdes
In the absence of a secondary consideration to the contrary, it would have been prima facie William using the related teaching of Lurdes.  As motivation to combine, an advantage taught by Lurdes of modifying methods such as those of William would have been Lurdes' teaching that longitudinal models can "...provide critical information about the early stages of disease during which cure is more likely" (Lurdes: §"1 Introduction," 2nd para.; and entire document).  Thus, PHOSITA would have been motivated to modify William using the above techniques of Lurdes in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because William and Lurdes are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply Lurdes's teaching to the related teaching of William. 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-2, 4-5 and 7-9 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of modeling biomarkers including the JE elements of steps (c) through (g), each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 9 are interpreted as directed to the abstract idea of modeling biomarkers including the JE elements of steps (c) through (e), each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the weighting relationships of claim 2 and of the specification (e.g. pp. 3-9), as well as similar relationships inherent in recitations of claims 1 and 9 as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  

Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to 
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to laws of nature of correlating biomarkers to disease state, including the JE element of step (d).  
Preliminarily, at this 1st step of the analysis, elements of independent claim 9 are directed to laws of nature of correlating biomarkers to disease state, including the JE element of step (d).  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 9 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "memory" and "computer system" (claims 1 and 9) are conventional elements of a laboratory and/or computing environment, as exemplified by Lurdes (Lurdes as cited on the 1/25/2018 IDS: e.g. p. 8; and entire document) as well as by William (William as cited on the attached form 892; also cited without copy provided on the 1/25/2018 IDS: e.g. p. 67, Example 2; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  
"obtaining" and "storing" (claims 1 and 9) are conventional data gathering/input elements, as exemplified by Lurdes (Lurdes: e.g. p. 8; and entire document) as well as by William (William: e.g. p. 67, Example 2; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 9
Summing up the above Mayo/Alice analysis of claims 1 and 9, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2, 4-5 and 7-8 add elements which also are part of the identified JEs for the same reasons described 
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 8: "stored...," as exemplified by Lurdes (Lurdes: e.g. p. 8; and entire document) as well as by William (William: e.g. p. 67, Example 2; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.



Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 103

Applicant states (emphasis removed/added, applicant remarks: p. 10):
Applicant was unable to find any discussion in William where William discussed the analysis of longitudinal data as such. Furthermore, while William may, ad arguendo, have disclosed the taking of multiple biomarker samples, William's apparent failure to recognize the value of comparing such measurements to one another, as well as to the generalized model, is not a teaching, suggestion, or motivation to combine Williams with another reference that compares values taken over time, but rather amounts to Williams teaching against such use of the data, since data collection is time consuming and expensive while generating statistics regarding created data sets is, by comparison, trivial. In short, Williams failure to compare longitudinal samples, assuming they were even taken of the same subjects, amounts to an indication that to do so is was not obvious, at least as of the filing date of the Williams reference.
The recited "longitudinal" is disclosed (e.g. p. 1, lines 18-20, 38 and 55; p. 2, line 3, etc.) but is not defined in the specification.  In a BRI, the term is understood to read on any data and/or analysis spanning time, e.g. involving multiple time points.
William did not directly employ longitudinal data from the same patient: "Although each brain was captured only in a particular (postmortem) state and was not studied longitudinally, Applicants can assemble these data as a function of time to propose a few generalized aging trajectories..." (emphasis added, William: p. 62, lines 28-31) and "However, since the studies herein did not include longitudinal specimens from subjects before they developed the disease, a second biomarker was required to explain disease progression rates after BioAge is maximal"  (emphasis added, William: p. 63, lines 19-21).  Nonetheless, William clearly teaches the relevance of forms of analysis within a BRI of the recited "longitudinal," which analyses William approaches indirectly, as in the bolded portions of the above quotations and as in "Gene expression changes associated with aging and disease were characterized by 
Thus, within a BRI of the recited "longitudinal" limitations, it cannot be agreed that the claims do not read on William, in particular in combination with Lurdes as rejected, additionally noting Lurdes teaching of same-patient longitudinal studies (Lurdes: §3.1 "The Data;" and entire document).

Applicant states (emphasis removed/added, applicant remarks: p. 12):
Lurdes is not from the same field of endeavor, since Lurdes does not relate to neurodegenerative disease, and, furthermore, William was not implicitly or explicitly interested in tracking the changes in biomarkers for individual subjects. Therefore, the person of ordinary skill in the art and no knowledge of the present application would be highly unlikely to combine Williams and Lurdes in the way described herein, assuming this is possible, as a basis for developing a method of modelling a neurodegenerative disease. Furthermore, and pertinently, Lurdes does not disclose modelling the interaction between different biomarker profiles.
Both William and Lurdes address progression of disease, albeit neurodegenerative disease in William and cancer in Lurdes.  Furthermore, the prostate cancer of Lurdes is merely a model disease for Lurdes' general exposition of its titled "Modeling Disease Progression with Longitudinal Markers," i.e. longitudinal modeling, also noting "Section 2" of Lurdes addresses a "generic natural history model for disease progression."  Thus, Lurdes teaches the generic benefits and application of longitudinal modeling, as would have been obvious to apply to the methods of William.


Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 17):
More specifically, at least the application of identified biomarker parameters to... define a biomarker a signature for each subject... using them... to form a global disease model does not appear to be called out as a judicial exception and was not conventional as of the filing date.
The rejection identifies the claims as directed to two types of JE, i.e. abstract ideas and laws of nature.  Steps of the methods of claims 1 and 9 are identified in the rejection as part of the identified JEs, including explicitly steps (c-g) of claim 1 and (c-e) of claim 9.  Thus, Applicant's statement above that the above cited claim steps do "not appear to be called out as a judicial exception" cannot be agreed to.  Rather, the cited steps are explicitly identified in the rejection as being part of the identified JEs.  Since these claim elements are part of the identified JEs, they cannot be elements in addition to the JEs, and their conventionality or non-conventionality cannot be dispositive.
Given the data-centric and algorithm-focused nature of the claims, it may be that the best path to overcoming the 101 rejections is to place an explanation of improvement (analogous to the step 2A, 2nd prong, 1st consideration in the Office's January 2019 guidance as cited above) clearly in the record.  In this regard, the first bulletized suggestion at the end of the rejection above pertains.


Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631